Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Mr. John Gallagher. An email with proposed amendment was received, which is attached hereto.

Amendments to the Claims
The claim set submitted with AFCP request (on 12/23/2021) should be amended as followed and entered.

Claim 9. (Cancelled)
Claim 10. (Currently Amended) The method of claim 8, wherein determining, by dividing the raw image based on a predetermined division way, at least two raw image portions of the raw image comprises at least one of:
dividing the raw image into at least two semantic regions based on acquired semantic definition information and determining the at least two semantic regions as the at least two raw image portions; or
dividing, based on predetermined image features, the raw image into at least two raw image portions.

Allowable Subject Matter
Claims 1, 3, 6-8, 10-14, 16 and 19-20 are allowed. Applicant have incorporated previously indicated allowable subject matter into the independent claims


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/MOHAMMED S RAHAMAN/            Primary Examiner, Art Unit 2426